     Case 19-04074     Doc 91    Filed 12/11/20 Entered 12/11/20 10:37:35
                                   Document     Page 1 of 3                    EOD
                                                                                 Desc Main

                                                                               12/11/2020
                      IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

      IN RE:                                     § CASE NUMBER: 18-42230
      GEORGE DALE WIGINGTON                      §
      dba WYLIE INDUSTRIES                       §
      dba WYLIE INVESTMENT GROUP,
      Debtor                                       CHAPTER 13

                                                §
      GEORGE DALE WIGINGTON,                    §
      Plaintiff                                 §
                                                §
      v.                                        § ADVERSARY NO. 19-04074
                                                §
      NATIONSTAR MORTGAGE LLC D/B/A             §
      MR. COOPER and SELECT PORTFOLIO           §
      SERVICING, INC.,                          §
      Defendants                                §

  ORDER ON MR. COOPER’S MOTION FOR PARTIAL DISMISSAL UNDER RULE
 12(b)(6); AND MR. COOPER’S MOTION FOR MORE DEFINITE STATEMENT; AND
    SPS’ MOTION TO DISMISS ALL CAUSES OF ACTION UNDER RULE 12(b)(6)
                                  [DOCKET NOS. 79, 80 & 81]

           On December 1, 2020, this Court conducted a hearing on the Motion to Dismiss all

causes of action in the Second Amended Complaint under Federal Rules of Civil Procedure Rule

12(b)(6) filed by Select Portfolio Servicing, Inc. (“SPS”) (Docket No. 79), “Mr. Cooper’s Rule

12(b)(6) Motion to Dismiss Plaintiff’s Amended Objection to Proof of Claim Included in the

Second Amended Complaint” filed by Nationstar Mortgage LLC dba Mr. Cooper (“Mr.

Cooper”) on October 15, 2020 (Docket No. 80), and “Mr. Cooper’s Motion for a More Definite

Statement on Plaintiff’s Second Amended Complaint – Part V” filed by Mr. Cooper on October 15,

2020 (Docket No. 81). On consideration of each motion, the objections filed by Plaintiff George

Dale Wigington on November 30, 2020, (Docket No. 88, 89 & 90), and the arguments of counsel, it

is
                                          Page 1 of 3
  Case 19-04074       Doc 91    Filed 12/11/20 Entered 12/11/20 10:37:35            Desc Main
                                  Document     Page 2 of 3



       ORDERED that Mr. Cooper’s Motion to Dismiss the objection to claim contained in

Plaintiff’s Second Amended Complaint as to Nationstar Mortgage LLC dba Mr. Cooper is

granted in part and denied in part. The Second Amended Complaint is dismissed without

prejudice to amendment. Plaintiff may file a third amended complaint against Mr. Cooper with

respect to the objection to claim by not later than December 15, 2020, but only to the extent that

such an objection is limited to and is consistent with this Court’s Memorandum Opinion entered

August 10, 2020 (Docket No. 65) and this Court’s Amended Judgment entered September 14,

2020 (Docket No. 75). If Plaintiff fails to timely file a third amended complaint, this adversary

proceeding may be dismissed. If Plaintiff timely files a third amended complaint, Mr. Cooper

may file an answer or a response under Rule 12 within 21 days. Additionally, if this Court finds

that the third amended complaint is not limited consistent with the Memorandum Opinion and

Amended Judgment, then this Court may dismiss this adversary proceeding. It is

       FURTHER ORDERED that Mr. Cooper’s Motion for More Definite Statement is

granted in part and denied in part. Plaintiff may file a third amended complaint by not later than

December 15, 2020, but only to the extent that the complaint is limited to and is consistent with

this Court’s Memorandum Opinion entered August 10, 2020 (Docket No. 65) and this Court’s

Amended Judgment entered September 14, 2020 (Docket No. 75). If Plaintiff timely files a third

amended complaint, Mr. Cooper may file an answer or a response under Rule 12 within 21 days.

Additionally, if this Court finds that the third amended complaint is not limited consistent with

the Memorandum Opinion and Amended Judgment, then this Court may dismiss this adversary

proceeding. It is

       ORDERED that SPS’ Motion to Dismiss all causes of action raised in Plaintiff’s Second

Amended Complaint is granted in part and denied in part. The Second Amended Complaint is

                                           Page 2 of 3
  Case 19-04074      Doc 91     Filed 12/11/20 Entered 12/11/20 10:37:35           Desc Main
                                  Document     Page 3 of 3



dismissed without prejudice to amendment. Plaintiff may file a third amended by not later than

December 15, 2020, but only to the extent that the complaint is limited to and is consistent with

this Court’s Memorandum Opinion entered August 10, 2020 (Docket No. 65) and this Court’s

Amended Judgment entered September 14, 2020 (Docket No. 75). If Plaintiff timely files a third

amended complaint, SPS may file an answer or a response under Rule 12 within 21 days.

Additionally, if this Court finds that the third amended complaint is not limited consistent with

the Memorandum Opinion and Amended Judgment, then this Court may dismiss this adversary

proceeding.                                      Signed on 12/11/2020

                                                                                  SR
                                       HONORABLE BRENDA T. RHOADES,
                                       UNITED STATES BANKRUPTCY JUDGE




                                          Page 3 of 3
